June 12, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00154-CR; Trial Court Cause No. D-1-DC-14-200998
    Frank Brown v. State


Dear Mr. Kyle,

This is my first request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. I currently have five appeals pending due to a heavy jury trial
schedule. I do believe that I will be able to have the above-entitled record perfected for filing
by July 12th, 2015.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@co.travis.tx.us.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315